I concur in the majority opinion and its conclusion that the limited information actually compelled to be disclosed by the trial court's discovery order (i.e., the identities of persons who met with legislators concerning the legislation in question) does not fall within the scope of the legislative privilege.  I write separately, however, to emphasize that whether such information is at all relevant to the constitutional  issues raised by plaintiffs in this case was not before this court and that this court's decision should not be construed as approval of the trial court's unprecedented determination in this regard.
Plaintiffs brought this action challenging the constitutionality of the legislation under the single-subject rule, the uniformity rule, and municipal home rule provision of the Ohio Constitution and the takings clauses of the United States *Page 761 
and Ohio Constitutions.  In its decision below, the trial court held that compelling legislators to identify who met with them about the legislation could lead to information that was relevant to the validity of the legislation under the single-subject rule, municipal home rule, and the takings clause.  According to the court, obtaining information regarding what arguments were made to state legislators or their staff might be relevant in determining the purposes of the legislation, the statewide interest that might be advanced by the legislation, and the possible reasons for including the legislation in the biennial budget act.
I find the trial court's reasoning in this regard unpersuasive.  First, nothing in the case law suggests that inquiry into the legislative intent and purposes of an enactment (beyond the language thereof) is appropriate in determining the validity of the legislation under any of the constitutional provisions raised in this case.  See, e.g., State ex rel. OhioAcademy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451,494-501 (invalidity of enactment under single-subject rule based solely on analysis of the disparate provisions contained within the enactment); Ohio Assn. of Private Detective Agencies, Inc. v.N. Olmsted (1992), 65 Ohio St.3d 242 (analysis of the validity of city ordinance under municipal home rule provision based solely on language of city ordinance and conflicting state statute); Stateex rel. OTR v. Columbus (1996), 76 Ohio St.3d 203 (whether city action was an unconstitutional taking was dependent upon the effect the city action had on property of the complaining party). Second, even if legislative intent and purpose were factors in the constitutional issues raised herein, nothing in the case law suggests that arguments made to the legislature by particular citizens are relevant to this inquiry.  As the legislative intent and purpose of a statute cannot be based upon the expressions of any particular legislator, see Nichols v. Villarreal (1996),113 Ohio App.3d 343, 349, it logically follows that the intent and purpose of a legislative enactment cannot be gleaned from arguments made to the legislature by any particular citizen.  I find the trial court's determination that the information sought was relevant to the claims asserted is fundamentally erroneous. *Page 762